DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 26, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornille (FR 3029541, of record) and further in view of the APA, Imamiya (US 5,505,243, of record), and Bourrain (US 4,121,901, of record).  It is initially noted that Cornille (US 2017/0327977) will be relied upon as it represents an English equivalent.
	As best depicted in Figure 7, Cornille is directed to a tire construction comprising at least one carcass 107, a pair of sidewalls 103, and a belt 106, wherein said belt includes conventional working plies and hooping plies (Paragraphs 64 and 65).  More particularly, Cornille teaches the use of aramid cords (aromatic polyamide) having a triple twist structure in said hooping plies, wherein yarns (3 in the exemplary cord construction) and strands (3 in the exemplary cord construction) are formed with a twist in the same direction D1 and a final cord is formed with a twist in an opposite direction D2.  In such an instance, however, Cornille states that belt 106 is made up, for example, in a way known per se, of at least two rubber plies referred to as working plies(Paragraph 65).  While the reference fails to expressly describe the inclusion of a single working belt ply (in combination with a single hooping ply), a fair reading of Cornille suggests the general inclusion of at least one working ply and at least one hooping ply.  It is emphasized that tires are conventionally described in terms of at least one ply for respective tire components.  See the description of the carcass in Paragraph 64.  Again, the language “for example” noted above clearly suggests the inclusion of two belt plies is exemplary.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a single working belt ply and a single hooping ply in the tire of Cornille given the general disclosure detailed above.
	With respect to the carcass cord (claimed as carcass reinforcing filamentary elements), Cornille teaches the general use of radial textile cords (Paragraph 64).  While Cornille fails to teach any specific cord construction, the textile cords required by the claims are disclosed as being “conventional” by the APA (Paragraph 119).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of conventional, textile cords in the carcass of Cornille, including that required by the claims, absent a conclusive showing of unexpected results.
	Also, regarding claim 16, Cornille broadly teaches the use of metal cords in the belt layers.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of metal cords that are conventionally used in tire belt layers, including a 1x2 cord construction.  Imamiya provides one example of a tire belt layer comprising a 1x2 metal cord construction (two steel monofilaments) (Column 2, Lines 35+).  Imamiya states that such a cord provides suitable properties while eliminating corrosion (Column 2, Lines 5+).  It is particularly noted that Imamiya describes the use of a belt layer formed with 1x2 steel cords in combination with additional belt layers formed with aramid cords (Column 2, Lines 43+)- thus, the modification of Cornille with Imamiya would have been obvious (given that the hooping belt layer of Cornille comprises aramid cords) and there is a reasonable expectation of success.      
	Lastly, with respect to claim 16, Cornille specifically teaches the use of a usual adhesive, such as RFL or an equivalent adhesive (Paragraph 67).  While Cornille fails to expressly detail the coating process, it is extremely well known that tire cords are coated with an adhesive and subsequently heat treated or cured to form a final cord product (claimed as an adherized assembly) that has utility in any number of tire components.  Bourrain, for example, states that filaments are treated “in otherwise conventional manner” by an adhesive composition which generally consists essentially of a mixture of latex and resorcinol-formaldehyde resin (RFL bath) which is then hardened on the filaments by heat treatment (Column 3, Lines 25+).  The general disclosure of an RFL adhesive by Cornille would have suggested the presence of a heating step to form a hardened or crosslinked cord prior to use in a tire construction.       
	Regarding claim 18, N=3 in Figure 3.
	With respect to claim 19, M=3 in Figure 3.  
	As to claims 20 and 21, Cornille teaches a twist value T1 between 10 and 350 and a twist coefficient K1 between 2 and 80 (Paragraph 51).
	Regarding claims 22 and 23, Cornille teaches a twist value T2 between 25 and 470 and a twist coefficient K2 between 10 and 150 (Paragraph 52).
	With respect to claims 24 and 25, Cornille teaches a twist value T3 between 30 and 600 and a twist coefficient K3 between 50 and 500.
	As to claims 26-28, the claimed relationships would have been obvious in view of the ranges taught by Cornille for the individual twist values.
	Regarding claims 29 and 30, Cornille teaches inclination values between 80 and 90 degrees with respect to a circumferential direction (Paragraph 64).
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 9, 2022